Citation Nr: 1631177	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for a low back disability. 

2. Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).  

3. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 until January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In December 2015, the Veteran had a hearing before the undersigned.  

The RO has already assigned a separate 10 percent rating for peripheral neuropathy of the right lower extremity as due to the back condition.  Although the Veteran expressed disagreement with that rating in October 2015, the question of whether separate ratings are warranted for neurological symptoms due to a back condition are part and parcel of the claim for an increase already on appeal.  For this reason, the issues have been recharacterized as shown above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected low back disability and GERD are more severe than what is reflected by the currently assigned ratings.  

In regards to his low back, during his December 2015 hearing, he stated he could only stand for a couple of minutes without an assisted device, could ambulate approximately 10 to 15 feet, and used a walker in his home 90 percent of the time.  He stated the VA in Nashville prescribed him the walker due to his low back disability.  Prior to using his walker, he used a stick or a cane that his wife purchased in either 2010 or 2011.  Additionally, he stated he had sciatica in his bilateral legs, right worse than left.  Pain would go down the middle of his back, and into his legs.  He was no longer able to do the activities of daily living.  He was moved to the Murfreesboro VA and also saw a private doctor named Dr. Jordan in Jackson on a fee basis.  

The medical evidence of record reveals he underwent a VA examination in February 2009.  Active range of motion testing revealed forward flexion was to 60 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 20 degrees, all with objective evidence of pain.  He underwent another VA examination in August 2015, in which the examiner found he was unable to test the Veteran's range of motion, explaining that the Veteran was in "significant pain and ambulates with a walker.  He has limited range of motion and endurance and is a fall risk."  An October 2015 VA treatment record notes an electromyography (EMG) was requested.  

In 2011, the Board granted service connection for the back condition, and this was then assigned a disability rating retroactive to date of claim in 2004.  The only VA records in the file date from September 2014 to October 2015.  It is not known when the Veteran began to seek medical treatment through VA.  However, it is clear that some records are missing since the Veteran reports being assigned a walker from VA, yet he was not using one at the time of the February 2009 VA examination, and then the earliest records in the file from 2014 show he was already using the walker.  Considering this fact - as well as the fact this condition is being evaluated back to 2004 - it is essential that all VA treatment records be obtained. 

Also, while the Veteran reported he was seen by Dr. Jordan in Jackson on a fee basis, these records are not associated with the claims file.  As such, the RO should attempt to associate such records with the claims file.  

In regards to the Veteran's claim for GERD, during his December 2015 Board hearing he stated he had polyps on his vocal cords that have been removed several times, but would always come back.  His wife further averred that the Veteran could keep his food down for about five or ten minutes until he felt like choking and he would bring up his food.  An October 2011 private treatment record notes the Veteran had been seen since April 2003 for vocal cord dysplasia and polypoid growths.  "There have been multiple biopsies of the vocal cords ranging from 2003 to 2010 which demonstrate irregular polypoid tissue.  We feel this is directly related to his severe acid reflux."  The record also notes the Veteran required surgical intervention to manage the reflux on an intermittent basis due to the recurrence of symptoms.  "The acid is causing ulcerations in the esophagus and larynx."  

A September 2014 VA treatment record notes the Veteran reported chronic dysphagia; specifically, he reported a sensation of food and large pills getting stuck in his mid-pharynx and causing coughing.  He denied dysphagia with liquids.  He endorsed poorly controlled GERD despite taking Lansoprazole.  The report notes his chronic esophageal dysphagia was the likely cause for the Veteran's pharyngeal dysphagia complaints with large pills and food.  

As the Veteran last underwent a VA examination of his GERD in February 2009, more than 7 years ago, the Board finds a new VA examination is necessary.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Moreover, considering the above comments regarding his medical condition, it is not entirely clear what symptoms are related to GERD, as opposed to nonservice-connected conditions. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from 2004 to the present from the Nashville and Murfreesboro VA, as well as any associated outpatient clinics.  

2. Ask the Veteran to complete release forms so the RO can request his records from Dr. Jordan in Jackson and any other physician he saw on a fee basis for his back or his GERD.  [The Veteran is advised that although fee basis treatment is paid for by VA, those medical records do not automatically become part of his VA medical records.]  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file.

3.  Only AFTER obtaining as much of the above noted VA and private records, then schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected GERD.  The examiner should specifically opine as to whether the Veteran's vocal cord polyps/dysplasia, ulcerations in the esophagus and larynx, and dysphagia are part and parcel of his service-connected GERD.  

4. After completing the above and any other development deemed necessary, readjudicate the claims.  
* As part of the claim for an increase for the back condition, the RO should take into consideration entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, as well as whether a separate rating is warranted for the left lower extremity.  
* As part of the claim for an increase for GERD, the RO should consider the opinions of the VA examiner and determine whether any separate ratings should be applied or whether the condition might be better evaluated under another diagnostic code.

If any benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


